Fourth Court of Appeals
                                       San Antonio, Texas
                                             February 1, 2018

                                           No. 04-06-00624-CV

                                       IN RE Miguel ALVAREZ

                                    Original Mandamus Proceeding 1

                                                  ORDER

       On January 31, 2018, relator filed a pro se “Motion to Intervene,” asking this court to
order the trial court to order the district clerk to file his various pleadings. The motion is
DENIED.

        It is so ORDERED on February 1, 2018.



                                                                PER CURIAM


ATTESTED TO:             _____________________________
                            Keith E. Hottle,
                            Clerk of Court




1
  This proceeding arises out of Cause No. 2004-CR-2389, styled The State of Texas v. Miquel Alvarez, pending in
the 399th Judicial District Court, Bexar County, Texas, the Honorable Juanita A. Vasquez-Gardner presiding.